Case: 21-20598         Document: 00516588403             Page: 1      Date Filed: 12/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                       No. 21-20598
                                                                               FILED
                                     Summary Calendar
                                                                       December 22, 2022
                                                                           Lyle W. Cayce
   Kevin Connors,                                                               Clerk


                                                                     Plaintiff—Appellant,

                                             versus

   Doctor Edgar Halupis; Terry Speer,

                                                                  Defendants—Appellees.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                USDC No. 4:17-CV-1512


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Kevin Connors, Texas prisoner # 1284939,
   appeals the dismissal of his claims against Defendants-Appellees Edgar
   Halupis and Terry Speer for deliberate indifference to his serious medical
   needs in violation of the Eighth Amendment. Connors has waived his claims
   against Speer by failing to brief them on appeal, so we discuss only his claims



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-20598      Document: 00516588403           Page: 2   Date Filed: 12/22/2022




                                     No. 21-20598


   against Halupis. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d
   744, 748 (5th Cir. 1987).
          We review the grant of a motion for summary judgment de novo. See
   Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir.
   2009). “A prison official violates the Eighth Amendment’s prohibition
   against cruel and unusual punishment when his conduct demonstrates
   deliberate indifference to a prisoner’s serious medical needs, constituting an
   unnecessary and wanton infliction of pain.” Easter v. Powell, 467 F.3d 459,
   463 (5th Cir. 2006) (internal quotation marks and citation omitted). To state
   an Eighth Amendment violation, a prisoner must show both “objective
   exposure to a substantial risk of serious harm” and “that prison officials
   acted or failed to act with deliberate indifference to that risk.” Gobert v.
   Caldwell, 463 F.3d 339, 345-46 (5th Cir. 2006). Absent exceptional
   circumstances, neither unsuccessful medical treatment nor disagreement
   with medical treatment or decisions whether to provide additional treatment
   constitute deliberate indifference. See id. at 346.
          At most, Connors’s claims amount to disagreements about his
   medical treatment, negligence, or medical malpractice, which do not
   constitute deliberate indifference. See id. The record indicates that Halupis
   was aware of Connors’s need for a low residue diet, but he believed that the
   Texas Department of Criminal Justice’s normal diet was low residue and
   sufficient for Connors’s needs. The record also indicates that, while
   compliance was inconsistent, Connors was consistently prescribed a formula
   supplement.
          The judgment of the district court is AFFIRMED.




                                           2